EXHIBIT 10.12
January 9, 2009
Marianne Marck
7052 New Brooklyn Road NE
Bainbridge Island, WA 98110
Dear Marianne,
On behalf of Blue Nile, Inc. (the “Company”), I am pleased to offer you the
position of Senior Vice President of Technology, reporting to me. The terms of
your relationship with the Company will be as indicated herein.

  1.   Position. You will become the Senior Vice President of Technology for the
Company. As such, you will have responsibilities as determined by me.     2.  
Base Salary. You will be paid a monthly salary of $19,166.67 less payroll
deductions and all required withholdings, which represents an annualized rate of
$230,000. Your wage will be payable in accordance with the Company’s standard
payroll policies. The Company may modify your compensation from time to time as
it deems necessary.     3.   Performance Bonus. You will be paid an annual
performance bonus with an annualized target payout of $60,000. Your performance
bonus can range from 0% to 200% of target based on the performance of the
Company and your individual performance against key objectives.     4.   Stock
Options. We will recommend to the Board of Directors or Subcommittee thereof,
that you be granted a non statutory stock option to purchase 27,500 shares of
common stock of the Company. The exercise price will be the closing sales price
(or the closing bid, if no sales were reported) as quoted on the NASDAQ National
Market on the last market trading day prior to the date of grant. One fourth
(1/4) of the shares subject to such option will vest on the first year
anniversary of your hire date and one forty-eighth (1/48) of the shares subject
to such option will vest each month thereafter as long as your employment
continues with the Company. The Company’s 2004 Equity Incentive Plan, the Grant
Notice and the Stock Option Agreement shall govern the terms of this option
grant in all respects.     5.   Benefits. You will be eligible to receive
healthcare and dental benefits, life and disability insurance, transportation
allowance, and a 401(k) plan effective on the first of the month following your
date of hire. The Company may modify your benefits from time to time as it deems
necessary.     6.   Employee Discount Program. An exception to our standard
policy of offering favorable retail pricing is a discount that is granted to our
employees. You will be eligible for Blue Nile’s Employee Discount Program, which
offers a special benefit in the form of a significant discount on Blue Nile
products.     7.   Standard Employee Agreement. As a condition to your
employment, you are required to sign and comply with the Company’s standard
Employee Nondisclosure, Proprietary Information, Inventions, Nonsolicitation and
Noncompetition Agreement relating to the protection of the Company’s proprietary
and confidential information and assignment of inventions. In addition, you will
be required to abide by the Company’s strict policy that prohibits any new
employee from using or bringing with him or her from any previous employer any
confidential information, trade secrets, or proprietary materials or processes
of such former employer.     8.   Employee Handbook. As a Company employee, you
will be expected to abide by the Company’s rules and standards. You further
understand that you will be required to acknowledge and sign that you have
received a copy of the Company’s Employee Handbook and that you understand the
Company’s policies set forth in the Company’s Employee Handbook.     9.  
Federal Immigration Law. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 



--------------------------------------------------------------------------------



 



Ms. Marianne Marck
January 9, 2009
Page 2

  10.   At-Will Employment. Your employment is at-will, as defined under
applicable law. This means you may voluntarily quit at any time, for any reason
or for no reason, simply by notifying the Company. Likewise, the Company may
terminate your employment at any time, for any reason or for no reason, with or
without cause or advance notice. This at-will employment relationship cannot be
changed except in a writing signed by a Company officer.     11.   Entire
Agreement. This Agreement, together with your Employee Nondisclosure,
Proprietary Information, Inventions, Nonsolicitation and Noncompetition
Agreement, constitutes the complete and exclusive statement of your employment
agreement with the Company. The employment terms in this letter supersede any
other agreements or promises made to you by anyone, whether written or oral.    
12.   Start Date. To be determined.

Again, let me indicate how pleased we all are to extend this offer, and how much
we look forward to working together. This offer is valid until January 16, 2009,
and will terminate if not accepted by such date. Please indicate your acceptance
by signing and returning the enclosed copy of this letter.

 